DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This office action is in response to Applicant’s communication of April 26 2021. Applicant’s arguments have been considered.
Claims 1, 3-5, 7-12, 14, 15, 17-19, 21 are currently pending and are being examined.
Claims 1, 8 and 15 have been amended.
Claims 2, 6, 13, 16, 20 have been cancelled.
Priority Date: August 14, 2018.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17-19, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
   Claim 1 is directed to an abstract idea, Methods of Organizing Human Activity (e.g. commercial interactions). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer 
Claim 1 recites, in part, A simulation and optimization (SO) … for generating intelligent budgets, receive…a first request for an intelligent budget from a user operating a user computing device, wherein the first request includes at least one user- defined budget constraint; retrieve, in response to receiving the first request… historical data associated with a plurality of historical purchase transactions initiated by the user over a period of time; assign each historical purchase transaction of the plurality of historical purchase transactions one budget class of a plurality of budget classes; … execute a plurality of future budget simulations based upon the historical budget model, each future budget simulation of the plurality of future budget simulations identifying a possible future spending behavior of the user; generate a plurality of intelligent budgets based upon the plurality of future budget simulations, wherein each intelligent budget of the plurality of intelligent budgets is generated based upon a respective possible future spending behavior that satisfies the at least one user- defined budget constraint; 2PATENT 21652-00923 cause to be displayed, in response to the first request,…the plurality of intelligent budgets along with a respective likely outcome of following each intelligent budget over a future period of time; [[and]] receive, … second user input including a selection of a user-selected intelligent budget from the plurality of intelligent budgets, automatically detect, based on real-time spending behavior of the user, that the user has deviated from the user-selected intelligent budget by a deviation factor; execute a plurality of budget correction simulations based upon the historical budget model, the real-time spending behavior, and the deviation factor; and generate, based upon the plurality of budget correction simulations, one or more correction options to compensate for the deviation from the user-selected intelligent budget, wherein each correction option of the one or more correction 
The judicial exception is not integrated into a practical application. In particular, the claim recite additional elements such as a database, processor, display, user interface, and machine learning techniques. These additional elements are not sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.
Under Step 2B, the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. Moreover, the present specification supports that the additional elements of the processor, user interface and display are merely generic computers that apply the abstract idea ([0083]-[0087]), the server used to compute the abstract ideas is merely a generic server computing device ([0089]-[0093]). While “applying machine learning techniques” is claimed there are no claimed or described details of the machine learning techniques (see [0026] and [0064] that states the SO computing device implements one or more machine learning processes on the historical data to 
 Mere instruction to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-5, 7 and 21 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 3-5, 7 and 21 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with executing a plurality of future budget simulations based upon the historical budget model, each future budget simulation of the plurality of future budget simulations identifying a possible future spending behavior of the user; generate a plurality of intelligent budgets based upon the plurality of future budget simulations, wherein each intelligent budget of the plurality of intelligent budgets is generated based upon a respective possible future spending behavior that satisfies the at least one user- defined budget constraint is not an inventive concept. Moreover the storage of user data, displaying determined results and processing records are merely applying the abstract to a generic computer, the present specification supports that merely a generic processor is used to implement the abstract idea (see [0083]-[0087]), further storing and retrieving information in memory has been recognized as well-understood, routine and conventional computer functions in at least Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).

Claims 8-12, and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 9-12, and 14 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). 
Independent method Claim 15 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.” In this case, Claim15 is substantially similar to system Claim 1. 
Claims 17-19 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 17-19 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).
Therefore, Claims 1-5, 7-12, 15-19 and 21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. Therefore, claims 1-5, 7-12, 15-19 and 21 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-8, 12, and 14-15, 17-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura et al. (US 2015/0073952 A1) in view of Zhang et al. (US 10445152 A1). Hereinafter referred to as Ventura and Zhang respectively. 
With respect to claim 1, (currently amended) Ventura teaches
A simulation and optimization (SO) computing device for generating intelligent budgets, the SO computing device comprising one or more processors in communication with one or more memory devices, said SO computing device configured to (Ventura, [0064] teaches of the cash 
receive, via a user interface of a user computing device communicatively coupled to the SO computing device, first user input including a first request for an intelligent budget from a user operating a user computing device, wherein the first request includes at least one user- defined budget constraint (Ventura, [0006] teaches The RSE allows a user to track a daily, weekly and monthly discretionary spending number. Based on a monthly or weekly recommended spending amount, the RSE can determine a daily recommended spend amount. The user may input a spend amount greater than the daily recommended spend, upon which the RSE can evaluate the impact of the increased daily recommended spend on the remainder of the week or month and generate a forecast to a user indicating an adjusted daily spend amount., [0128] teaches In addition to creating the Spending Budget Plan at 310, the household user may request, direct or command the CFM to automatically enforce the spending budget plan at step 320. Embodiments of this were discussed above, and will be discussed further in conjunction with step 320, enforce Spending Budget and FIG. 3F. For example, the CFM may enforce the spending budget via prepaid cards and/or via authorization of purchase of items via a card on a category 
retrieve, in response to receiving the first request, from a first database, historical data associated with a plurality of historical purchase transactions initiated by the user over a period of time (Ventura, [0127] teaches the CFM may apply a smoothing function to all the expenses that mitigates payment or expense fluctuation from month-to-month. The CFM may use any data retrieved from a plurality of interfaces to drive this smoothing function. For example, the CFM may use historic expenditures to project all future expenses for the next twelve months, and then evenly distribute those expenses over twelve months. In this example, the CFM may reduce any fluctuations due to winter heating bills and/or summer electricity billings. In another embodiment, a CFM user may only receive income for a part of the year, or much less income during a part of the year.,  [0192] teaches In one embodiment, the RSE 500 can start by securely linking with a user's financial account (e.g., bank account, credit card account) and obtain historical transaction information (e.g., transactions for up to the previous three years). The RSe 500 may then classify at least some of those transaction as either "Fixed" or "Discretionary", and generate a cash flow history. The cash flow history can include, for a time interval (e.g., day, week, month, quarter), the amount of deposits into a financial account (e.g., paycheck), the amount of fixed payments made from an account (e.g., electric utility payments), and the amount of daily discretionary spending (e.g., movie tickets). Using this information, the RSE 500 can generate a personal cash flow plan by projecting income, savings and "fixed" and "discretionary" spending to each future month (or based on some other time interval). The RSE 500 may generate a recommended weekly and/or daily discretionary spend 
assign each historical purchase transaction of the plurality of historical purchase transactions one budget class of a plurality of budget classes (Ventura, [0065] teaches The CFM account may receive income from an income source, such as one or more direct deposit from work. In this example, the CFM account receives a $5,000 per month as a direct deposit. Via the CFM, a user of the household has planned for $3000 across three categories under the pay account, including mortgage, car loan and utilities. The user of the household has planned for $1500 across three categories under the spend account, including gas, grocery and dining. The user of the household has planned for $500 across two events under the save account, including vacation and car., [0192]); 

execute a plurality of future budget simulations based upon the historical budget model, each future budget simulation of the plurality of future budget simulations identifying a possible future spending behavior of the user (Ventura, [0094] teaches The CFM may include a cash flow optimizer 201 that determines current and/or future cash flow and makes recommendations or suggestions to change use, activity or allocation among any of the sub-accounts to meet a desired cash flow position. The cash flow optimizer may comprise any type and form of executable instructions executing on a device, such as a server. The executable instructions of the cash flow optimizer may be designed and constructed to perform any of the functions and operations of the cash flow optimizer described herein. Responsive to any activity via the CFM account, the cash flow optimizer may determine the current cash flow position and one or more future cash flow 
generate a plurality of intelligent budgets based upon the plurality of future budget simulations, wherein each intelligent budget of the plurality of intelligent budgets is generated 2PATENT 21652-00923 based upon a respective possible future spending behavior that satisfies the at least one user- defined budget constraint (Ventura, [0094], [0193]); 
cause to be displayed, in response to the first request, on the user interface of the user computing device, the plurality of intelligent budgets along with a respective likely 
receive, from the user interface of the user computing device, second user input including a selection of a user-selected intelligent budget from the plurality of intelligent budgets, automatically detect, based on real-time spending behavior of the user, that the user has deviated from the user-selected intelligent budget by a deviation factor (Ventura, [0094], [0193], [0199] teaches the cash flow analyzer 504 may receive, via user interface 216, user input indicating the user's cash flow parameters or updating or modifying one or more financial or cash flow parameter obtained via a financial aggregator or direct feed. Cash flow parameters may include the user's income for a given time interval, mandatory payments (e.g., rent, mortgage, car payments, loans, utilities, phone bills, etc.), and savings goals (e.g., save $1000 for vacation in three months). The cash flow analyzer 504 may evaluate these parameters to determine a daily, weekly and monthly recommended daily spend amount. For example, if the user's take home income is $3000/month, mandatory payments are $1500/month, and the savings goal is $300 in three months, the cash flow analyzer 504 may determine that the monthly recommended spend is $1400 per month for the next three months. In one embodiment, the RSE 500 may prompt the user as to whether the user wants to set the daily recommended spend equal to the recommended funds available to spend, or a percentage thereof. In this example, if the user intends to spend all available funds, the user may spend up to $1400/month or approximately $350/week.); 
execute a plurality of budget correction simulations based upon the historical budget model, the real-time spending behavior, and the deviation factor (Ventura, [0094] 
[[and]] generate, based upon the plurality of budget correction simulations, one or more correction options to compensate for the deviation from the user-selected intelligent budget, wherein each correction option of the one or more correction options corrects the deviation factor such that a combination of the user-selected intelligent budget, the real-time spending behavior, and the respective correction option satisfies the at least one user-defined budget constraint (Ventura, [0207]); 
and cause to be displayed, on the user interface of the user computing device, the one or more correction options for review and selection by the user (Ventura, [0133] teaches In yet another embodiment, the Cash Flow Forecast at step 314 may be a ).
However Ventura does not teach 
generate a historical budget model by applying machine learning techniques on the plurality of historical purchase transactions as assigned to the plurality of budget classes, the historical budget model representing historical spending behavior of the user in each of the plurality of budget classes over the period of time, wherein the machine learning techniques include determining a probability distribution and assigning the probability distribution to each budget class, wherein each probability distribution indicates a probability of the user spending a particular amount within a range of amounts on purchase transactions assigned to a respective budget class of the plurality of budget classes ;
Zhang does teach 
 generate a historical budget model by applying machine learning techniques on the plurality of historical purchase transactions as assigned to the plurality of budget classes, the historical budget model representing historical spending behavior of the user in each of the plurality of budget classes over the period of time, wherein the machine learning techniques include determining a probability distribution and assigning the probability distribution to each budget class, wherein each probability distribution indicates a probability of the user spending a particular amount within a range of amounts on purchase transactions assigned to a respective budget class of the plurality of budget classes (Zhang, c.6 l.56-67 teaches The disclosure describes automated analysis of probabilistic functions and temporal-based data records to enable non-technical users to quickly and dynamically act on time-sensitive information. More particularly, 
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified systems and methods for generating and displaying single daily recommended spend amount based on various cash flow parameters as taught above by Ventura and implement a method for machine-learning as applied to tracking the spending behavior of users, possibly within certain segments or categories, and predicting a likelihood of the user transacting in one or more particular segments within a certain time frame, again based largely on the transaction data of the user and/or populations of users as taught by Zhang to provide a system to create a transaction frequency distribution model that may be used to predict a likelihood of the user spending in one or more particular segments or categories within a certain time frame (Zhang, c.7 l.4-13), since there exist some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention,  one of ordinary skill in the art would have recognized that the results of the combination were predictable. Both relate to the ability predict future spending based on previous transaction history with the motivation being to determining that the time duration is greater than the threshold period of time, the method 
With respect to claim 5 (Currently Amended), Ventura in view of Zhang teaches the invention as stated in claim 1. Ventura further teaches elements configured to: 
monitor real-time spending behavior of the user based upon a plurality of purchase transactions initiated by the user after selection of the user-selected intelligent budget (Ventura, [0207]); .
With respect to claim 7, Ventura in view of Zhang teaches the invention as stated in claim 1. Ventura further teaches further configured to:
 determine, based on the historical data associated with the plurality of historical purchase transactions, that an amount spent by the user in a first budget class of the plurality of budget classes is substantially fixed (Ventura, [0207]);
flag the first budget class as a fixed budget class (Ventura, [0207]);
and exclude the fixed budget class from varying in the plurality of future budget simulations (Ventura, [0207]).

With respect to claim 8, 
The examiner notes that the claim reads as follows:
(currently amended) A computer-implemented method for generating intelligent budgets, implemented using a simulation and optimization (SO) computing device including one or more processors in communication with one or more memory devices, said method comprising:
 receiving, via a user interface of a user computing device communicatively coupled to the SO computing device, first user input including a first request for an intelligent budget from a user first request includes at least one user- defined budget constraint; 
retrieving, in response to receiving the first request, from a first database, historical data associated with a plurality of historical purchase transactions initiated by the user over a period of time; 
assigning each historical purchase transaction of the plurality of historical purchase transactions one budget class of a plurality of budget classes; 
generate a historical budget model by applying machine learning techniques on the plurality of historical purchase transactions as assigned to the plurality of budget classes, the historical budget model representing historical spending behavior of the user in each of the plurality of budget classes over the period of time, wherein the machine learning techniques include determining a probability distribution and assigning the probability distribution to each budget class, wherein each probability distribution indicates a probability of the user spending a particular amount 8PATENT 21652-00923 within a range of amounts on purchase transactions assigned to a respective budget class of the plurality of budget classes;; 5PATENT 21652-00923 
executing a plurality of future budget simulations based upon the historical budget model, each future budget simulation of the plurality of future budget simulations identifying a possible future spending behavior of the user; 
generating a plurality of intelligent budgets based upon the plurality of future budget simulations, wherein each intelligent budget of the plurality of intelligent budgets is generated based upon a respective possible future spending behavior that satisfies the at least one user- defined budget constraint; 
user interface of the user computing device, the plurality of intelligent budgets along with a respective likely outcome of following each intelligent budget over a future period of time; 
[[and]] receiving, from the user interface of the user computing device, second user input including a selection of a user-selected intelligent budget from the plurality of intelligent budgets;
 automatically detecting, based on real-time spending behavior of the user, that the user has deviated from the user-selected intelligent budget by a deviation factor; 
executing a plurality of budget correction simulations based upon the historical budget model, the real-time spending behavior, and the deviation factor; 
and generating, based upon the plurality of budget correction simulations, one or more correction options to compensate for the deviation from the user-selected intelligent budget, wherein each correction option of the one or more correction options corrects the deviation factor such that a combination of the user-selected intelligent budget, the real-time spending behavior, and the respective correction option satisfies the at least one user-defined budget constraint.
Claim 8 is directed to the computer implemented method which is implied by the device of Claim 1, and therefore rejected on the same rational as Claim 1.
With respect to Claim 12 (Currently Amended), the limitations are directed to the computer implemented method which is implied by the device of Claim 5, and therefore rejected on the same rational as Claim 5.
With respect to Claim 14, the limitations are directed to the computer implemented method which is implied by the device of Claim 7, and therefore rejected on the same rational as Claim 7.
With respect to claim 15, 
The examiner notes that the claim reads as follows:
(currently amended) A non-transitory computer readable storage medium that includes computer executable instructions for generating an intelligent budget, wherein when executed by a simulation and optimization (SO) computing device comprising a processor in communication with a memory device, the computer executable instructions cause the SO computing device to: 
receive, via a user interface of a user computing device communicatively coupled to the SO computing device, first user input including a first request for an intelligent budget from a user operating a user computing device, wherein the first request includes at least one user- defined budget constraint; retrieve, in response to receiving the first request, from a first database, historical data associated with a plurality of historical purchase transactions initiated by the user over a period of time; 8PATENT 21652-00923 
assign each historical purchase transaction of the plurality of historical purchase transactions one budget class of a plurality of budget classes; 
generate a historical budget model by applying machine learning techniques on the plurality of historical purchase transactions as assigned to the plurality of budget classes, the historical budget model representing historical spending behavior of the user in each of the plurality of budget classes over the period of time, wherein the machine learning techniques include determining a probability distribution and assigning the probability distribution to each budget class, wherein each probability distribution indicates a probability of the user spending a particular amount 8PATENT 21652-00923 within a range of amounts on purchase transactions assigned to a respective budget class of the plurality of budget classes; 

generate a plurality of intelligent budgets based upon the plurality of future budget simulations, wherein each intelligent budget of the plurality of intelligent budgets is generated based upon a respective possible future spending behavior that satisfies the at least one user- defined budget constraint; 
cause to be displayed, in response to the first request, on the user interface of the user computing device, the plurality of intelligent budgets along with a respective likely outcome of following each intelligent budget over a future period of time; 
[[and]] receive, from the user interface of the user computing device, second user input including a selection of a user-selected intelligent budget from the plurality of intelligent budgets, automatically detect, based on real-time spending behavior of the user, that the user has deviated from the user-selected intelligent budget by a deviation factor; 
execute a plurality of budget correction simulations based upon the historical budget model, the real-time spending behavior, and the deviation factor; 
and generate, based upon the plurality of budget correction simulations, one or more correction options to compensate for the deviation from the user-selected intelligent budget, wherein each correction option of the one or more correction options corrects the deviation factor 9PATENT 21652-00923 such that a combination of the user-selected intelligent budget, the real-time spending behavior, and the respective correction option satisfies the at least one user-defined budget constraint.

With respect to Claim 16, the limitations are directed to the product which is implied by the device of Claim 2, and therefore rejected on the same rational as Claim 2.
With respect to Claim 17, the limitations are directed to the product which is implied by the device of Claim 3, and therefore rejected on the same rational as Claim 3.
With respect to Claim 18, the limitations are directed to the product which is implied by the device of Claim 4, and therefore rejected on the same rational as Claim 4.
With respect to Claim 19, the limitations are directed to the product which is implied by the device of Claim 5, and therefore rejected on the same rational as Claim 5.
With respect to claim 21, Ventura in view of Zhang teaches the invention as stated in claim 1. Ventura does further teaches configured to: store a respective record of each interaction between the user and the user interface displaying the plurality of intelligent budgets (Ventura, [0099] teaches Via the dashboard or user interface, a user of the account may execute what if scenarios or select among a plurality of actions /recommendations to determine the effect on the cash flow position.) 
process the stored records to identify one or more features common to any intelligent budgets of the plurality of intelligent budgets that the user disapproves (Ventura, [0157] FIG. 3M is an exemplary embodiment of a user interface for displaying and monitoring the spending budget for a selected month, as previously described. The user may add or remove spending categories from this user interface.);
process the stored records to identify one or more features common to any intelligent budgets of the plurality of intelligent budgets that the user disapproves (Ventura, [0136] teaches 
and eliminate from display any of the plurality of intelligent budgets including the identified one or more features (Ventura, [0157] FIG. 3M is an exemplary embodiment of a user interface for displaying and monitoring the spending budget for a selected month, as previously described. The user may add or remove spending categories from this user interface.).
Claims 3-4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ventura in view of Zhang in further view of Astrada et al. (US 2019/0213660 A1). Hereinafter referred to as Ventura and Zhang respectively.  
With respect to claim 3, Ventura in view of Zhang in view of Astrada teaches the invention as stated in claim 2. Ventura further teaches wherein to execute the plurality of future budget simulations, the SO computing device is further configured to (Ventura, [0094]):
However Ventura in view of Zhang does not teach 
execute a Monte Carlo iteration for each of the plurality of future budget simulations using the assigned probability distributions for each budget class of the plurality of budget classes; 
and record an outcome of each Monte Carlo iteration, wherein the outcome identifies the possible future spending behavior of the user associated with the respective Monte Carlo iteration;
wherein the SO computing device is further configured to: compare the outcome of each Monte Carlo iteration to the user-defined budget constraint;

Astrada does teach  
execute a Monte Carlo iteration for each of the plurality of future budget simulations using the assigned probability distributions for each budget class of the plurality of budget classes ([0102] teaches classification algorithms like multiclass classification algorithms such as a multiclass decision forest to identify segments and cohorts for the user, and assess those segments and cohorts to identify mean average expenses and income by age parameters in order to project the user's expenses and income at future points, [0103] further teaches In further demonstration of (4) above, the decision engine 141 would predict the user's ability to complete other financial action plans or comply with other user preferences such as cash management preferences or budget preferences. The credit card test drive would, for example, use classification algorithms like multiclass classification algorithms such as a multiclass decision forest or a decision forest regression like fast forest quantile regression to determine characteristics that are statistically significant in success or failure in using the product);
record an outcome of each Monte Carlo iteration, wherein the outcome identifies the possible future spending behavior of the user associated with the respective Monte Carlo iteration ([0103] teaches In further demonstration of (4) above, the decision engine 141 would predict the user's ability to complete other financial action plans or comply with other user preferences such as cash management preferences or budget preferences. The credit card test drive would, for example, use classification algorithms like multiclass classification algorithms such as a multiclass decision forest or a decision forest regression like fast forest quantile regression to determine characteristics that are statistically significant in success or failure in using the product);

and isolate the outcomes that satisfy the user-defined budget constraint from the outcomes that do not satisfy the user-defined budget constraint ([0177] teaches Highlighting months in which the user would face difficulty or fail to be able to cover the user's historical expenses, [0178] further teaches b. Providing user aggregate data on the frequency of difficult or failure months compared to the entire time series (e.g. 3 out of 6 months, or 1/2 of the assessed period) [0179] c. Notifying the user of the user's historical behaviors that support or detract from successful usage of the product).
It would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified system to create a transaction frequency distribution model that may be used to predict a likelihood of the user spending in one or more particular segments or categories within a certain time frame as taught above by Ventura in view of Zhang and implement systems and methods to test-drive a product or service and provide user-specific results that includes a look-back period, a forward projection, or both as 
With respect to claim 4, Ventura in view of Zhang in view of Astrada teaches the invention as stated in claim 3. Ventura further teaches wherein to generate the plurality of intelligent budgets, the SO computing device is further configured to (Ventura, [0069] teaches In brief overview, the CFM 120 may include a plurality of accounts 206 for each household to plan, execute and manage cash flow for the household. The CFM provides a user interface 216 for a user to perform cash flow management and view the status and activity of execution of the plan. The CFM may interface or provide an interface 204 to any type and form of financial account, such as bank, savings or investment account. The CFM may interface via a financial interface 204 
identify a plurality of subsets of the outcomes that satisfy the user-defined budget constraint, wherein each subset includes outcomes having one or more common factors (Ventura, [0199] teaches In one embodiment, the RSE 500 may prompt the user as to whether the user wants to set the daily recommended spend equal to the recommended funds available to spend, or a percentage thereof. In this example, if the user intends to spend all available funds, the user may spend up to $1400/month or approximately $350/week. However, the user may indicate to the RSE a desire to spend a subset of the available funds (e.g., a number of dollars less than total available funds for discretionary spending, a percentage of total available funds, or enter a desired recommended spend amount).) ;
and generate a corresponding intelligent budget of the plurality of intelligent budgets that includes the one or more common factors (Ventura, [0126] teaches The CFM may also suggest spending amounts for each of those categories. In one embodiment, the CFM may provide a statistical analysis of the amount based on income level, family size, and other relevant factors. For example, the CFM may analyze all its users to determine that a family of four spends, on average, $100 per week on groceries, with a range of $50 to $300. The CFM may update these values using information accrued on the household thus far. In another embodiment, the CFM may cross-sell other products or services by recommending products or services a user can set a savings goal for.).
With respect to Claim 10, the limitations are directed to the computer implemented method which is implied by the device of Claim 3, and therefore rejected on the same rational as Claim 3.
With respect to Claim 11, the limitations are directed to the computer implemented method which is implied by the device of Claim 4, and therefore rejected on the same rational as Claim 4.

Response to Arguments
Applicant’s arguments filed April 26, 2021, have been fully considered but found not persuasive.
With respect to 35 U.S.C 101 and claims 1, 3-5, 7-12, 14, 15, 17-19, 21, the Applicant is contending on pg 3 that the claimed process does not recite a certain method of organizing human activity, specifically “commercial and legal interaction instead the claim “recites steps including very specific manipulation of transaction data representative of electronic transactions that requires the use of computing technology”. The Examiner considered this argument, and has found it not to be persuasive. The action regarding the organization of budgets and tracking transaction information regarding a personal budget is related to the abstract idea.
The Applicant further argued on pg.5 that the claimed invention improves the technological field of quantitative transaction data analysis. The Examiner considered this argument, and has found it not to be persuasive. Although the examiner recognizes there maybe benefits to allowing user track and predict spending, the claims do not recite any technological improvement to the underlying transaction processing technology. More specifically the claims merely recite using or applying a computer simulation. This is providing an improvement to the abstract idea.
 On pg 7 Applicant also contends the process is necessarily rooted in electronic environment and recite more than a potential abstract idea. The Examiner considered the 
Regarding the arguments on pg. 7, the claim does not improve the functionality of the computer components and environment, but merely automates a budgeting simulation model. Merely automating a business process does not improve the underlying technology. Rather this is merely applying generic computer components to execute the abstract the idea on a computer.
Therefore a 101 rejection has been sustained.
Applicant’s 35 U.S.C 103 arguments with respect to claims 1, 3-5, 7-12, 14, 15, 17-19, 21 have been considered but are moot because the amended claims create a new ground of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID ESTEBAN BERROA whose telephone number is (571)270-3487.  The examiner can normally be reached on Mon-Fri 10:30-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/DAVID ESTEBAN BERROA/Examiner, Art Unit 3697                                                                                                                                                                                                                                                                                                                                                                                                                

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698